Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.          Applicant’s arguments see pages 10-13, filed on 04/27/21, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered but are not persuasive.	
2.          With respect to applicant’s remarks regarding rejected claims on pages 10-11, the examiner respectfully disagrees.  
3.           Applicants argue, “Nothing in Kaye shows that all scattered beams parallel to a particular direction are converged to a corresponding point, while all other beams parallel to another direction are converged to another corresponding point … the Examiner deemed that the above-described recited functions of the optical system merely correspond to a known convergent lens.  However, even given this interpretation, the use of a single convergent lens is not consistent with the configuration of Kaye. That is. Figure 2 of Kaye shows that each detection module requires its own lens system, such that two parallel scattered rays may be incident on different lens systems in the configuration of Kaye, and thereby be converged at different points on different photodetectors.”  

            First, current claim 1 disclosed “such that all light beams scattered by the particles in directions parallel to a first direction before passing through the respective optical system reach, after passing through the respective optical system, a first point of the planar photodetector network associated with the respective optical system … a second point of the planar photodetector network associated with the respective optical system”.  This limitation is unclear.  In the other word, what is the relationship between a first point of the planar photodetector network, and a second point of the planar photodetector network with the light beams?  What is the relationship between a first point of the planar photodetector network, and a second point of the planar photodetector network with image focal plane of each optical system?   What are the definitions of the first point and the second point in the claims?  
                For purpose of the examination, the examiner interpret the above limitation as the following: “the detector is configured such that said image focal plane of each optical system is optically coupled to the planar photodetector network associated with the respective optical system, such that all light beams scattered by the particles in directions parallel to a first direction before passing through the respective optical system reach, after passing through the respective optical system, are converged at a first point of the planar photodetector network associated with the respective optical system and all light beams scattered by the particles in directions parallel to a second direction before passing through the respective optical system reach, after passing through the respective optical system, , are converged at a second point of the planar photodetector network associated with the respective optical system, the second point being different from the first point”.
             Similar problem as for claim 4.  For purpose of the examination, the examiner interpret the limitation of claim 4 as the following: all light beams scattered by the particles along non-parallel directions before passing through the respective optical system reach, after passing through the respective optical system, are converged at separate points of the planar photodetector network associated with the respective optical system.
               Similar problem as for claim 12.  For purpose of the examination, the examiner interpret the limitation of claim 12 as the following: “such that all light beams scattered by the particles along a first set of parallel directions before passing through the respective optical system reach, after passing through the respective optical system, are converged at a same point of the photodetector network associated with the respective optical system”. 
               Similar problem as for claim 18.  For purpose of the examination, the examiner interpret the limitation of claim 18 as the following: “superimposing the at least one optical circuit and the at least one optronic circuit such that said image focal plane of each optical system is optically coupled to the planar photodetector network associated with the respective optical system such that light beams scattered by the particles along parallel directions before passing through the respective optical system reach, after passing through the respective optical system, are converged at a same point of the photodetector network associated with the respective optical system”.  

          Second, the current claim 1 disclosed, “the detector is configured such that said image focal plane of each optical system is optically coupled to the planar photodetector network associated with the respective optical system”.  Kaye teaches clearly this limitation in figure 2, detections modules 4-11 is not different from photodetector network associated with the respective optical system, (it is inherent that each detections modules 4-11 has its own optical system such as lens system 12 of detection module 10).  The only limitation that Kaye silence is “the planar photodetector network”.  However, Oostman clearly teaches this limitation in figure 4, (the ends of fiber elements 123, 125, 127, 129 are in straight line of a planar surface, and this is not different from the planar photodetector network).  

           Third, according to the current claim 1, although Kaye does not teach “all light beams scattered by the particles in directions parallel to a first direction before passing through the respective optical system reach, after passing through the respective optical system, are converged at a first point of the planar photodetector network associated with the respective optical system and all light beams scattered by the particles in directions parallel to a second direction before passing through the respective optical system reach, after passing through the respective optical system, are converged at a second point of the planar photodetector network associated with the respective optical system, the second point being different from the first point”, Oostman teaches, (the following figure 4, all light beams scattered by the particles in directions parallel to a first direction, light beam C, before passing through the respective optical system, light collector lens 111, after passing through the respective optical system, are converged at a first point of the planar photodetector network, the end point of fiber elements 123.  All light beams scattered by the particles in directions parallel to a second direction , the following figure 4, light beam D, before passing through the respective optical system, light collector lens 111, after passing through the respective optical system, are converged at a second point of the planar photodetector network the end point of fiber elements 129).  Oostman also teaches second point being different from the first point, (the first end of fiber elements 123 is different from the second end of fiber elements 129).

           Fourth, in the interview, the Examiner has explained that the limitation “all light beams scattered in directions parallel to a specific direction before passing through the respective optical system reach, after passing through the respective optical system, are converged at a specific point associated with the respective optical system … the second converged point being different from the first converged point” is only a characteristic of a convergent lens.  In the other words, Applicants should not claim a characteristic of the convergent lens as a patent.  
The following is some websites and figures showing this limitation:           
         a) https://evantoh23.wordpress.com/2010/11/09/20101109converging-lens-important-concepts/
          b)  https://www.google.com/search?sxsrf=ALeKk02lf46BlB1ucm8sxyToLWoXN4lEqw:1598280739067&source=univ&tbm=isch&q=parallel+light+beam+converging+lens&sa=X&ved=2ahUKEwiK9c_di7TrAhXDmHIEHd45C1kQ7Al6BAgFEC8&biw=1570&bih=948
         c) https://www.sarthaks.com/146592/parallel-oblique-beam-of-light-falls-on-convex-lens-ii-concave-lens-draw-diagram-each-case
         d) http://lavalle.pl/vr/node109.html


    PNG
    media_image1.png
    236
    499
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    193
    261
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    159
    263
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    351
    media_image4.png
    Greyscale


4.       With respect to applicant’s remarks regarding rejected claim 4 on page 12, the examiner respectfully disagrees.  Regarding Claim 4, Oostman teaches all light beams scattered by the particles along non-parallel directions before passing through the respective optical system reach, after passing through the respective optical system, are converged at separate points of the planar photodetector network associated with the respective optical system, (the following figure 4 of Oostman’s reference, light beams C and D are non-parallel directions before passing through the respective optical system reach, after passing through the respective optical system, lens 111, are converged at separate points of the planar photodetector network different ends of fiber elements 123, 129).

           	Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim/Specification Objections

5.          The disclosure is objected to because of the following informalities:
              Claim 1 disclosed, “a first point of the planar photodetector network associated with the respective optical system … a second point of the planar photodetector network associated with the respective optical system”.  This limitation is unclear.  In the other word, what is the relationship between a first point of the planar photodetector network, and a second point of the planar photodetector network with the light beams?  What is the relationship between a first point of the planar photodetector network, and a second point of the planar photodetector network with image focal plane of each optical system?   What are the definitions of the first point and the second point in the claims?  
                For purpose of the examination, the examiner interpret the above limitation as the following: “the detector is configured such that said image focal plane of each optical system is optically coupled to the planar photodetector network associated with the respective optical system, such that all light beams scattered by the particles in directions parallel to a first direction before passing through the respective optical system reach, after passing through the respective optical system, are converged at a first point of the planar photodetector network associated with the respective optical system and all light beams scattered by the particles in directions parallel to a second direction before passing through the respective optical system reach, after passing through the respective optical system, , are converged at a second point of the planar photodetector network associated with the respective optical system, the second point being different from the first point”.

               Similar problem as for claim 4.  The claim is objected because the unclear limitation “all light beams scattered by the particles along non-parallel directions before passing through the respective optical system reach, after passing through the respective optical system, separate points of the planar photodetector network associated with the respective optical system”.  What is the relationship between separate points of the planar photodetector network with image focal plane of each optical system?   What are the definitions of the separate points in the claims?   
             For purpose of the examination, the examiner interpret the limitation of claim 4 as the following: all light beams scattered by the particles along non-parallel directions before passing through the respective optical system reach, after passing through the respective optical system, are converged at separate points of the planar photodetector network associated with the respective optical system.

               Similar problem as for claim 12.  For purpose of the examination, the examiner interpret the limitation of claim 12 as the following: “such that all light beams scattered by the particles along a first set of parallel directions before passing through the respective optical system reach, after passing through the respective optical system, are converged at a same point of the photodetector network associated with the respective optical system”. 

               Similar problem as for claim 18.  For purpose of the examination, the examiner interpret the limitation of claim 18 as the following: “superimposing the at least one optical circuit and the at least one optronic circuit such that said image focal plane of each optical system is optically coupled to the planar photodetector network associated with the respective optical system such that light beams scattered by the particles along parallel directions before passing through the respective optical system reach, after passing through the respective optical system, are converged at a same point of the photodetector network associated with the respective optical system”.  

Appropriate correction is required. 

Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious             

8.          Claims 1-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (U.S. Pat. No. 6,198,110) in view of Oostman JR et al. (U.S. Pub. No. 2003/0048539). Hereafter “Kaye” and “Oostman”.
            Regarding Claims 1, Kaye teaches  
           a channel configured to receive at least one fluid comprising particles and configured to receive at least one light beam emitted by a light source, (figure 2, light beams 2, 3, with direction of particle motion. Column 5, lines 32-37, 52-53.  It is inherent that there must be a light source for emitting light beams 2, 3);
          at least one photodetector network configured such that at least some photodetectors of the at least one photodetector network receive light beams emitted by a light source and scattered by the particles present in the channel, (column 5, lines 38-51; Figure 2, each detection module 4, 6-11 has its own photodetector.  Plurality detection modules 4-11 are not different from photodetector network.  It is inherent that there must be a light source for emitting light beams 2, 3); 
          wherein:
          the detector further comprises at least one optical system configured to be passed through by one portion of the light beams after the scattering thereof by the particles and before the light beams are received by the photodetectors, (figure 2, photodetector 14, lens system 12, particle 16);
         each optical system associated with a photodetector network and has an image focal plane, (column 5, lines 45-51),
photodetector network associated with the respective optical system, it is inherent that each detections modules 4-11 has its own optical system such as lens system 12 of the detection module 10). 
the at least one optical system is convergent so as to make all light beams coming from the light source and not scattered by the particles converge at the image focal plane of the optical system, and reach one or more photodetectors of the photodetector network associated with the respective optical system, (figure 2, primary beam 2 not scattered by the particles converge towards an image focus located on the image focal plane of the of detection module 4).
           Further, according to the current claim 1, although Kaye does not teach “all light beams scattered by the particles in directions parallel to a first direction before passing through the respective optical system reach, after passing through the respective optical system, are converged at a first point of the planar photodetector network associated with the respective optical system and all light beams scattered by the particles in directions parallel to a second direction before passing through the respective optical system reach, after passing through the respective optical system, are converged at a second point of the planar photodetector network associated with the respective optical system, the second point being different from the first point”, Oostman teaches, (the following figure 4, all light beams scattered by the particles in directions parallel to a first direction, light beam C, before passing through the respective optical system, light collector lens 111, after passing through the respective optical system, are converged at a first point of the planar photodetector network, the end point All light beams scattered by the particles in directions parallel to a second direction , light beam D, before passing through the respective optical system, light collector lens 111, after passing through the respective optical system, are converged at a second point of the planar photodetector network the end point of fiber elements 129).  Oostman also teaches second point being different from the first point, (the first end of fiber elements 123 is different from the second end of fiber elements 129).
           Further, in the interview, the Examiner has explained that the limitation “all light beams scattered in directions parallel to a specific/different direction before passing through the respective optical system reach, after passing through the respective optical system, are converged at a specific/different point of the planar photodetector network associated with the respective optical system … the second point being different from the first point” is only a characteristic of a convergent lens. (Please see the explanation in paragraph 3 above).
              Oostman also teaches light source, (figure 4, lasers 85, 87, 89, 91).  Although Kaye does not teach the planar photodetector network, Oostman teaches this limitation in figure 4, (all the ends of fiber elements 123, 125, 127, 129 are in straight line of a planar surface, and this is not different from the planar photodetector network).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having a planar photodetector network in order to simplify the detection plane, (Oostman, figure 4, elements 123, 125, 127, 129). 

            Regarding Claim 2, although Kaye does not teach the image focal plane of each optical system is in a same position as the photodetectors of the planar photodetector network associated with the respective optical system, Oostman teaches, (the following figure 4, image plane of 

            Regarding Claim 3, Kaye teaches the image focal plane of each optical system is located at a distance from the photodetectors of the photodetector network associated with the optical system, (figure 2, surface of photodetector 14 is not different from the image focal plane of the optical system of the photodetector network including photodetectors 4, and 6-11).

            Regarding Claim 4, although Kaye does not teach said image focal plane of each optical system is optically coupled to the photodetector network associated with the respective optical system such that all light beams scattered by the particles along non-parallel directions before passing through the respective optical system reach, after passing through the optical system, are converged at separate points of the photodetector network associated with the respective optical system, Oostman teaches (the following figure 4 of Oostman’s reference, light beams C and D are non-parallel directions before passing through the respective optical system reach, after passing through the respective optical system, lens 111, are converged at separate points of the planar photodetector network different ends of fiber elements 123, 129). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having the light beams scattered by the particles along non-parallel directions before passing through the optical system in order to detect scattered light in different directions, 

            Regarding Claim 5, Kaye teaches image focal plane of each optical system is optically coupled to the photodetector network such that all light beams scattered by a particle along non-parallel directions, the separate points being located on a circle, (figure 2, all scattered light beams scattered by a particle along non-parallel directions to different detection modules 4-11).  Although Kaye does not teach a same scattering angle before passing through the respective optical system reach, after passing through the respective optical system, separate points of the planar photodetector network associated with the respective optical system, and planar photodetector network, Oostman teaches, (please see rejection in claim 1).

            Regarding Claims 6-9, Kaye teaches a plurality of optical systems, the plurality of optical systems arranged so as to extend around one portion of the channel, (column 5, lines 38-51; Figure 2, each detection module 4-11 has its own photodetector).  Although Kaye does not teach planar photodetector network, Oostman teaches, (please see the rejection in claim 1). 

             Regarding Claim 10, Kaye teaches number of photodetector of optical module 4-11 is an odd number. 

             Regarding Claim 11, Kaye teaches a scattering figure of the particles has an axis of symmetry which coincides with a main propagation direction of the at least one light beam being propagated in the channel, (figure 2, direction of primary beam 2 is not different from a 

            Regarding Claim 13, although Kaye does not teach the photodetector networks associated with the optical systems extend in a same plane and wherein the optical systems comprise reflective optics configured to reflect the light beams scattered by the particles in a direction of said plane, Oostman teaches, (the following figure 4, plane EE.  Figure 1, 2, reflective optics 25, 34, 38, 44, detectors 32, 33, 40, 47).  ).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having optical systems extend in a same plane, and reflective optics in order to simplify the detection, (Oostman, figures 1-2). 

            Regarding Claim 14, Kaye teaches all the limitations of claim 1 as stated above except for at least one planar photodetector network and the light source are supported by the substrate.  Oostman teaches at least one planar photodetector network (please see the rejection in claim 1 above) and the light source are supported by the substrate, (figure 4, element 121 are not different from the substrate).  Further, it is inherent that any light source and photodetector network must be supported by at least one holder/substrate.  The modification involves only routine skill in the art.  Further, although Kaye does not teach planar photodetector network, Oostman teaches, (Oostman, figure 4, elements 123, 125, 127, 129.  Please see paragraph 3 above and the rejection in claim 1).   

 and the detector comprising said light source, said light source emitting a light beam along a main emission direction parallel to said main extension direction of the channel and perpendicular to said plane, and at least two reflective optics, comprising reflective surfaces, configured to reflect the light beams emitted by the light source to said at least one lens. Oostman teaches, (the following figure 4, main extension direction AA, detectors 124, 126, 128, 130, reflectors B).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having main extension direction, at least two reflective optics in order to implement inspection system more efficiently.  Further, although Kaye does not teach planar photodetector network, Oostman teaches, (Oostman, figure 4, elements 123, 125, 127, 129.  Please see paragraph 3 above and the rejection in claim 1). 
              Regarding Claim 17, Kaye teaches the system is taken from among a fire alarm system, a fire detection system, a system for analyzing the quality of a fluid such as air or water, a pollution alarm system, a system for detecting explosive powder, a system for detecting microbiological species, (column 1, lines 6-10).
              Regarding Claim 18, Kaye teaches a method for producing a particle detector comprising at least the following steps:
              providing at least one optical circuit comprising at least one optical system, (column 6, lines 27-36.  Note: Detection module 5 produces an electrical signal, electronic circuitry, and electronic processing circuit is not different from optical circuit),

             superimposing the at least one optical circuit and the at least one optronic circuit such that said image focal plane of each optical system is optically coupled to the photodetector network associated with the respective optical system (column 6, lines 27-36.  Note: Detection module 5 produces an electrical signal, electronic circuitry, and electronic processing circuit is not different from optical circuit).
            Although Kaye does not teach light beams scattered by the particles along parallel directions before passing through the respective optical system reach, after passing through the respective optical system, are converged at a same point of the photodetector network associated with the optical system, planar photodetector network, Oostman teaches, (Oostman, figure 4, elements 123, 125, 127, 129.  Please see the rejection in claim 1). 

 

[AltContent: textbox (E)][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: connector]
    PNG
    media_image5.png
    2385
    1438
    media_image5.png
    Greyscale

[AltContent: textbox (A)][AltContent: textbox (B)]




Allowable Subject Matter
9.          Claim 12 would be allowable if the objection were overcome.
10.	The allowable Subject matter for claim 12 was indicated in office Action mailed on 08/28/20.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
May 4, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877